Title: To James Madison from George Davis, 13 July 1808
From: Davis, George
To: Madison, James



Sir,
Tripoli 13. July 1808.

On the 23d. ulto. I received letters from the Ex-Bashaw (via Tunis) under date of the 8. December, 11th. February, and 30th. March last, enclosing the two copies of the convention, which I had forwarded for his approbation, and a power to dispose of his landed property in Tripoli.
His answer to my letter of the 26th. December is a scrutiny of the different articles of the Convention, to all of which, with some warmth of temper, he has affixed his negative, and returned to his former pretensions of obtaining the sovereignty of Derne and Bengaza.
The extracts from the Journal which I have now the honor to transmit, will exhibit the unceasing desire of the Bashaw to gratify the United States in all their expectations relative to his brother.  He has, unsolicited, assured me that the pension should be continued in full force if he would retire to Egypt, the United States, or any other quarter excepting Tunis or Algiers.  The letter which H. E. received from Sidi Ahmet mentions his intention of visiting "his good friend the President", an event which would afford much satisfaction to this Government.
The report of the Ex-Bashaw’s connexion with Tunis is strengthened not only by his recent conduct, but also from a circumstance which at the moment was considered meerly as the effect of curiosity.  The convention before alluded to was communicated to our Consuls at Tunis and Algiers.  Mr. Coxe in his letter of the 24. March last, writes me that the Sapatapa had requested a translation of it.
Without your express orders the urging Sidi Ahmet’s claims in this quarter must now cease to be a part of my official duty.  His interest has ever been near my heart, and persuasive language to the Bashaw had nearly obliterated the effects of those angry passions which he has nourished for fourteen years against his brother.  The sentiments of reconciliation which H. E. has professed towards him I shall, on all proper occasions, endeavour to Keep alive; but, under existing circumstances, the Exile must necessarily lose a great proportion of the advantages attached to the name of the United States, when pleading in his behalf.  I trust however, that the Honble. Secretary of State is satisfied, that my exertions for the fulfilment of this part of my mission have been unremitted; and that the failure of all the benefits which Sidi Ahmet anticipated from our temporary protection, can no longer be attributed to the Agents of government, but must remain solely with himself; for each concession, as predicted, has proved the basis of a new pretension. Should therefore H. E. the Bashaw, renew the demand for his obligation (concerning the annual pension) it will be returned.
A copy of H. E. Ahmet’s letter, and an Extract from Mr. Barker’s which accompanied it, is inclosed.  I have not yet replied to the former in consequence of the assurance that he had departed for Tunis; but should this prove unfounded my answer will be written in conformity to the sentiments expressed in this letter.  With great respect & consideration, I have the honor to be, Sir, Yr Mo: Obt. servant,

George Davis


P. S.  A triplicate of the 4th. and duplicate of the 28. Ulto. are enclosed.
G. D.
